Exhibit 10(d)21

FIFTH AMENDMENT TO

DECOMMISSIONING TRUST FUND AGREEMENT

                This Fifth Amendment to Decommissioning Trust Agreement ("Fifth
Amendment") is made, effective as of the 31st day of December, 2007, by and
between Entergy Gulf States Louisiana, LLC ("the Company") and Mellon Bank, N.A.
(the "Successor Trustee").

                WHEREAS, on March 15, 1989, Gulf States Utilities Company
("GSU") and Morgan Guaranty Trust Company of New York (the "Trustee") entered
into a Decommissioning Trust Agreement (the "Trust Agreement") which provided
for the establishment and maintenance of a nuclear decommissioning reserve fund
(the "Trust Fund") to hold and invest revenues collected by the Company for the
decommissioning of Unit No. 1 of the River Bend Steam Electric Generating
Station ("River Bend Unit No.1"); and

                WHEREAS, as of April 8, 1992, in connection with the
promulgation of certain rules by the Public Utility Commission of Texas
applicable to the investment or reinvestment of funds held under the Trust
Agreement, GSU and Trustee entered into Amendment No. 1 to Decommissioning Trust
Agreement (the "First Amendment"), adding Section 2.11 ("Additional Regulatory
Requirement") to the Trust Agreement; and

                WHEREAS, as of November 1, 1995, in connection with the
appointment of Mellon Bank, N.A. as Successor Trustee, GSU and Successor Trustee
entered into the Second Amendment to Decommissioning Trust Agreement (the
"Second Amendment"); and

                WHEREAS, GSU changed its name to Entergy Gulf States, Inc.
("EGSI"); and

                WHEREAS, effective as of March 5, 1998, in connection with the
promulgation of certain rules by the Public Utility Commission of Texas, EGSI
and the Successor Trustee entered into the Third Amendment to Decommissioning
Trust Agreement ("Third Amendment"); and

                WHEREAS, effective as December 17, 2003, EGSI and Successor
Trustee entered into the Fourth Amendment to Decommissioning Trust Agreement
("Fourth Amendment") in order to comply with certain changes in applicable
regulations of the Nuclear Regulatory Commission ("NRC"); and

                WHEREAS, the Company hereby represents to Successor Trustee
that:

                A. On December 31, 2007, EGSI implemented a joint separation
plan, pursuant to which, among other things, EGSI implemented a merger by
division that allocated less than half of its assets, but substantially all of
its Texas assets and certain other assets, to a new Texas entity, Entergy Texas,
Inc. ("ETI") while retaining substantially all of its Louisiana assets,
including River Bend Unit No. 1; EGSI distributed the stock of ETI to its
parent, Entergy Corporation ("Entergy"); Entergy distributed the stock of EGSI
to a new Texas subsidiary, EGS Holdings, Inc. ("EGSH"); and EGSI merged into the
Company, a newly formed Louisiana limited liability company. The Company is an
indirect subsidiary of Entergy and is a regulated public utility engaged in the
generation, transmission and distribution of electricity to wholesale and retail
customers in certain parishes in the State of Louisiana.

                B. It was and is intended that the merger of EGSI into the
Company qualify as a tax-free reorganization under IRC Section 368(a)(1) (F).
Pursuant to Treas. Reg. section 301.7701-3, the Company has elected to be
classified as a corporation for federal income tax purposes.

                WHEREAS, Section 2.08 of the Trust Agreement authorizes the
Company with the consent of the Trustee to make amendments to the Trust
Agreement from time to time to effectuate the purposes of the Trust Agreement;
and

                WHEREAS, each party hereby warrants and represents to the other
that it has full authority to enter into this Fifth Amendment upon the terms and
condition hereof and that the individual executing this Fifth Amendment on its
behalf has the requisite authority to bind the respective party to the
Amendment.

                NOW, THEREFORE, the Company and Successor Trustee agree as
follows:

                1. The representations set forth above are incorporated herein
by the reference thereto.

                2. Pursuant to the merger of EGSI into the Company on December
31, 2007, the Company succeeded EGSI under the Agreement and has the same rights
and responsibilities that EGSI previously had under the Agreement.

                IN WITNESS WHEREOF, the parties hereto have caused this Fifth
Amendment to be executed by their respective duly authorized officers as of the
effective date indicated on the first page hereof.



Authorized Signer of
MELLON BANK, N.A.

By: /s/ Glen R. Metzger                                    

Name: Glen R. Metzger                                    

Title: Assistant Vice President                           

Authorized Signer of
Entergy Gulf States Louisiana, LLC

By: /s/ Steven C. McNeal                                   

Name: Steven C. McNeal                                  

Title: Vice President and Treasurer                     

 

 

 

 